DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 06/08/2022, with respect to claims 1, 3-8 and 16 have been fully considered and persuasive. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 102 and 35 U.S.C. 103 are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1, 3-8 and 16 are allowed.

Allowable Subject Matter
Claims 1, 3-8 and 16 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest method of evaluating quality of a wind turbine blade which has a hollow structure where an interior space of the wind turbine blade is surrounded by an outer skin which includes a laminated body, the method comprising, in combination with the other recited steps, a delamination detection step of detecting, from the cross-sectional image, a delamination having an echo level that is greater than a second threshold which is set to be greater than the first threshold; a second parameter calculation step of obtaining, as a second parameter, a characteristic amount of the delamination; an evaluation parameter calculation step of obtaining an evaluation parameter to quantitatively evaluate a lifetime or a breakage risk of the wind turbine blade on the basis of the first parameter and the second parameter; and an evaluation step of evaluating a lifetime or a breakage risk of the wind turbine blade by classifying the evaluation parameter into ranks in stages on the basis of a magnitude of the first parameter and the second parameter.

With regard to Claim 16, the prior arts of the record do not teach or fairly suggest a method of evaluating quality of a wind turbine blade which has a hollow structure where an interior space of the wind turbine blade is surrounded by an outer skin which includes a laminated body, the method comprising, in combination with the other recited steps, a delamination detection step of detecting, from the cross-sectional image, as a delamination, an area having an echo level that is greater than a second threshold which is set to be greater than the first threshold and an area having the echo level that is not greater than the second threshold and the inclination that is not smaller than a predetermined angle; a second parameter calculation step of obtaining, as a second parameter, a characteristic amount of the delamination; and an evaluation step of evaluating a lifetime or a breakage risk of the wind turbine blade on the basis of the first parameter and the second parameter.

Claims 3-8 are allowed by virtue of their dependence from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861